EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Employment Agreement” or “Agreement”), dated
this 16th day of January 2008, is by and between Unicorp, Inc., a Nevada
corporation, Houston, Texas (the “Company”), and Carl A. Chase (the “Executive”)
an individual.


WHEREAS, the Executive is willing to enter into an agreement with the Company
upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:


1.            Term of Agreement.  Subject to the terms and conditions hereof,
the term of employment of the Executive under this Employment Agreement shall be
for the period commencing on January 1, 2008 (the “Commencement Date”) and
terminating on December 31, 2009, unless sooner terminated as provided in
accordance with the provisions of Section 5 hereof.  (Such term of this
agreement is herein sometimes called the “Retained Term”).


2.            Employment.  As of the Commencement Date, the Company hereby
agrees to employ the Executive as Chief Financial Officer of the Company with
such duties as assigned from time to time by the Company, and the Executive
hereby accepts such employment and agrees to perform his duties and
responsibilities hereunder in accordance with the terms and conditions
hereinafter set forth.


3.            Duties and Responsibilities.


(a)
Duties.  Executive shall perform such duties as are usually performed by a Chief
Financial Officer with such duties as assigned from time to time by the Company
and will be consistent of a business similar in size and scope as the Company
and such other duties as may be requested by the Company’s President which are
reasonable and consistent with the Company’s operations, taking into account
Executive’s expertise and job responsibilities. The Executive will assist with
duties required in order to fully comply with all SEC rules and regulations
associated with a publicly traded company.  This agreement shall survive any job
title or responsibility change.  All actions of Executive shall be subject and
subordinate to the review and approval of the President and/or the Company’s
board of directors.  The board of directors shall be the final and exclusive
arbiter of all policy decisions relative to the Company’s business.



(b)
Devotion of Time.  During the term of this agreement, Executive agrees to devote
his exclusive and full-time service during normal business hours to the business
and affairs of the Company (including its subsidiaries) to the extent necessary
to discharge the responsibilities assigned to Executive and to use reasonable
best efforts to perform faithfully and efficiently such
responsibilities.  During the term of this Agreement it shall not be a violation
of this Agreement for Executive to manage personal investments or companies in
which personal investments are made so long as such activities do not interfere
with the performance of Executive’s responsibilities with the Company and which
companies are not in direct competition with the Company.



 
1

--------------------------------------------------------------------------------

 
 
4.            Compensation and Benefits During the Employment Term.


(a)
Salary.  Executive will be compensated by the Company at an annual base salary
of $180,000.00, from which shall be deducted income tax withholdings, social
security, Medicare, and other customary Executive deductions in conformity with
the Company’s payroll policy in effect.  The Parties agree that Executive shall
receive an annual review wherein the Company will assess the performance of
Executive, determine any bonus pursuant to Paragraph 4(d) and determine the
amount of increase to be made to Executive’s base salary, if any.



(b)  
Vacation.  Executive shall be entitled to four weeks paid vacation each calendar
year beginning on January 1, 2008.



(c)  
Other Benefits.  The Executive shall be entitled to a $750 monthly car allowance
(no mileage reimbursement) and participation in the company’s benefit plan to
include major medical health insurance, dental, vision, life, long-term
disability insurance and 401-k Plan.



(d)  
Short Term Incentive Bonus. The Executive shall be entitled to receive up to 75%
of his base salary based upon specific goals and targets approved by the board
of directors (Goals and targets for 2008 will be attached as Exhibit “A”).



5.                  Termination.


(a)  
Executive's employment under the Agreement may be terminated under any of the
following circumstances:



(i)            Immediately by the Company, upon the death of Executive.


(ii)            By the Executive at any time, upon 30 days written notice.


 
(iii)
Immediately, upon written notice by the Company for Cause which for purposes of
the Agreement shall be defined as (i) Executive's willful and persistent
inattention to his reasonable duties which amounts to gross negligence or
willful dishonesty towards, fraud upon, or deliberate injury or attempted injury
to, the Company, (ii) Executive's willful breach of any term or provision of the
Agreement which breach shall have remained substantially uncorrected for 15 days
with an opportunity to cure following written notice to the Executive; or (iii)
the commission by Executive of any act or any failure by Executive to act
involving criminal conduct, whether or not directly relating to the business and
affairs of the Company.



(b)  
Effects of Termination.  In the event that the Agreement is terminated pursuant
to Section 5(a) or upon expiration of the term of the Agreement, neither the
Executive nor the Company shall have any further obligations hereunder except
for (a) obligations occurring prior to the date of termination, and
(b) obligations, promises or covenants contained herein which are expressly made
to extend beyond the term of the Agreement.



(c)  
Improper Termination.  In the event of the Executive's termination by the
Company for any reason other than for Cause or the death of the Executive,
Executive shall continue to be paid, as severance pay, an amount equal to his
salary at the time of termination until the later of: (i) the end of twelve
months from the Commencement Date or (ii) 180 calendar days from the date of the
termination. Except for the severance pay, the Company shall not have any
further obligations hereunder except for (a) obligations occurring prior to the
date of termination, and (b) obligations, promises or covenants contained herein
which are expressly made to extend beyond the term of the Agreement.



 
2

--------------------------------------------------------------------------------

 
 
6.            Revealing of Trade Secrets, etc.  Executive acknowledges the
interest of the Company in maintaining the confidentiality of information
related to its business and shall not at any time during the Employment Term or
thereafter, directly or indirectly, reveal or cause to be revealed to any person
or entity the supplier lists, customer lists or other confidential business
information of the Company; provided, however, that the parties acknowledge that
it is not the intention of this paragraph to include within its subject matter
(a) information not proprietary to the Company, (b) information which is then in
the public domain through no fault of Executive, or (c) information required to
be disclosed by law.


7.            Indemnification.  In the event Executive is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Executive, by reason of the fact that Executive was performing services
under this Agreement or that Executive was or is an officer, director or
employee of the Company, then the Company shall indemnify, hold harmless and
defend Executive against all expenses (including attorneys' fees and expenses),
judgments, fines and amounts paid in settlement, as actually and reasonably
incurred by Executive in connection therewith, to the maximum permitted by
applicable law.  The advance of expenses shall be mandatory to the extent
permitted by applicable law.  In the event that both Executive and the Company
are made party to the same third-party action, complaint, suit or proceeding,
the Company agrees to engage counsel, and Executive consents to use the same
counsel, which consent will not be unreasonable withheld, provided that if
counsel selected by the Company shall have a conflict of interest that prevents
such counsel from representing Executive and the Company at the same time,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys' fees and expenses of separate counsel.  The Company shall not be
required to pay the fees of more than one law firm except as described in the
preceding sentence.  Further, while Executive is expected to faithfully
discharge his duties under this Agreement, Executive shall not be held liable to
the Company for errors or omissions made in good faith where Executive has not
exhibited intentional misconduct or performed criminal or fraudulent
acts.  Notwithstanding the above, the Company’s obligation to indemnify
Executive is subject to any prohibitions as a matter of law that the company
cannot indemnify the executive.


8.            Non-Competition Agreement.  In addition to the compensation and
benefits listed in Section 4 hereof, Executive agrees to the non-competition
provisions of this section.


(a)
Termination for Cause or by the Executive. If the Executive is terminated for
Cause or upon termination by the Executive pursuant to Section 5(a)(ii) hereof,
Executive hereby agrees that for a period commencing on the date hereof and
ending six (6) months following the termination of Executive’s employment, he
will not, directly or indirectly, as employee, agent, consultant, stockholder,
director, co-partner or in any other individual or representative capacity, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as a consultant or advisor to, render services for, or otherwise assist any
person or entity (other than the Company) that engages in or owns, invests in,
operates, manages or controls any venture or enterprise that engages or proposes
to engage in the business of the exploration and/or exploitation of oil and gas
properties in which the Company has a direct  interest or in which the Company
has an interest in adjacent properties or properties in the same field or any
prospects in which the Company is developing or is contemplating investing in,
developing or operating.  This provision may be waived by the unanimous written
consent of the board of directors upon the termination of Executive for any
reason.



 
3

--------------------------------------------------------------------------------

 
 
(b)
Termination without Cause.  If Executive is terminated without cause, at any
time, then the Executive shall not be subject to non-competition obligations of
this Section 8.   



(c)
Restrictions on Future Employment.  Executive understands that the foregoing
restrictions may limit his ability to engage in certain businesses during the
period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits (e.g., high remuneration
during the term of the Agreement and access to certain confidential and
proprietary information and trade secrets) under this Agreement to justify such
restriction.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this section by Executive, and Company or any of its
subsidiaries or affiliates shall be entitled to enforce the provisions of this
section by terminating any payments then owing to Executive under this Agreement
and/or to specific performance and injunctive relief as remedies for such breach
or any threatened breach, without any requirement for the securing or posting of
any bond in connection with such remedies.  Such remedies shall not be deemed
the exclusive remedies for a breach of this section, but shall be in addition to
all remedies available at law or in equity to Company or any of its subsidiaries
or affiliates, including, without limitation, the recovery of damages from
Executive and his agents involved in such breach.



(d)  
Acknowledgement by Parties.  It is expressly understood that the restrictions
contained in this section are related to and result from the agreements of the
Company and Executive in this section and it is agreed that the Company and
Executive consider the restrictions contained in this section to be reasonable
and necessary to protect the confidential and proprietary information and trade
secrets of the Company and its subsidiaries and affiliates.



9.            Non-Solicitation.  During the Restricted Period, without the prior
written consent of the Company, the Executive shall not, directly or indirectly:
(i) contact or solicit any current, former, or known potential customer of the
Company or any of the customer’s subsidiaries, or affiliates; or (ii) hire or
solicit, or cause others to hire or solicit, for employment by any person other
than the Company or any affiliate or successor of the Company, any employee of,
or person employed within the two years preceding the Executive's hiring or
solicitation of such person by, the Company and its affiliates or successors or
encourage any such employee to leave his or her employment.




10.                  Arbitration.  If a dispute should arise regarding this
Agreement, all claims, disputes, controversies, differences or other matters in
question arising out of this relationship shall be settled finally, completely
and conclusively by arbitration of three arbitrators, which is mutually agreed
upon, in Houston, Texas, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the "Rules").  Arbitration shall be
initiated by written demand. If agreement on the composition of the panel is not
possible, the rules of the American Arbitration Association shall prevail. This
Agreement to arbitrate shall be specifically enforceable only in the District
Court of Harris County, Texas.  A decision of the arbitrators shall be final,
conclusive and binding on the Company and the Executive, and judgment may be
entered in the District Court of Harris County, Texas, for enforcement and other
benefits.  On appointment, the arbitrators shall then proceed to decide the
arbitration subjects in accordance with the Rules.  Any arbitration held in
accordance with this paragraph shall be private and confidential.  The matters
submitted for arbitration, the hearings and proceedings and the arbitration
award shall be kept and maintained in strictest confidence by Executive and the
Company and shall not be discussed, disclosed or communicated to any
persons.  On request of any party, the record of the proceeding shall be sealed
and may not be disclosed except insofar, and only insofar, as may be necessary
to enforce the award of the arbitrators and any judgment enforcing an
award.  The prevailing party shall be entitled to recover reasonable and
necessary attorneys' fees and costs from the non-prevailing party.


 
4

--------------------------------------------------------------------------------

 
 
11.            Survival.  In the event that this Agreement shall be terminated,
then notwithstanding such termination, the obligations of Executive pursuant to
Section 6 of this Agreement shall survive such termination and any obligations
of the Company pursuant to Section 4 of this Agreement shall survive such
termination.


12.            Contents of Agreement, Parties in Interest, Assignment,
etc.  This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof.  All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, representatives, successors and assigns of
the parties hereto, except that the duties and responsibilities of Executive
hereunder which are of a personal nature shall neither be assigned nor
transferred in whole or in part by Executive.  This Agreement shall not be
amended except by a written instrument duly executed by the parties.


13.            Severability; Construction.  If any term or provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such term
or provision shall be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining terms and provisions hereof,
and this Agreement shall be construed as if such invalid or unenforceable term
or provision had not been contained herein.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.


14.            Notices.  Any notice, request, instruction or other document to
be given hereunder by any party to the other party shall be in writing and shall
be deemed to have been duly given when delivered personally; or five (5) days
after dispatch by registered or certified mail, postage prepaid, return receipt
requested; or one (1) day after dispatch by overnight courier service; in each
case, to the party to whom the same is so given or made:


If to the Company addressed to:


Unicorp, Inc.
5075 Westheimer, Suite 975
Houston, Texas 77056
Attn:  Chief Executive Officer


If to Executive addressed to:


Carl A. Chase
19311 Puget Lane
Spring, Texas 77388


or to such other address as the one party shall specify to the other party in
writing.


15.            Counterparts and Headings.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  All headings are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
16.            Governing Law; Venue.  This Agreement shall be construed and
enforced in accordance with, the laws of the State of Texas, without regard to
the conflict of laws provisions thereof.  Venue of any dispute concerning this
Agreement shall be exclusively in Harris County, Texas.


17.            Waiver.                       The failure of either party to
enforce any provision of this Agreement shall not be construed as a waiver or
limitation of that party’s right to subsequently enforce and compel strict
compliance with every provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




EXECUTIVE                                                                           
UNICORP, INC.
 


_/s/  Carl A.
Chase                                                                  _/s/ 
Robert P. Munn__________ 
Carl A.
Chase                                                                           
Robert P. Munn, Chief Executive Officer

 
6

--------------------------------------------------------------------------------

 



EXHIBIT A


2008 TARGETS ANDGOALS







 
7

--------------------------------------------------------------------------------

 
